Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are currently pending and the claims as originally filed on 10/18/2019 are acknowledged.  

Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Claim Objections
Claims 1 and 12 are objected to a minor informality under 37 CFR 1.75. 
Each of claims 1 and 12 recites steps a)-e) and however, there is unnecessary period (.) next to steps of a) . b) . c) . d) . e) . Appropriate correction is requested. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim  1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mager et al. (US2009/0018480A1). 

Applicant claims including claim 1 filed 10/18/2019:

    PNG
    media_image1.png
    531
    723
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    211
    692
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    170
    648
    media_image3.png
    Greyscale

For examination purpose, claim 1 is a product-by-process limitations of steps a)-e) and thus, but those limiations are not seen as structurally limiting the instant composition because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113 reads “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  Further, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
Accordingly, in the instant case, it is interpreted that the product claim 1 recite “a crosslinked hydrogel end-capped wound dressing” while ignoring all the process steps. 


Prior Art 
Mager teaches silane-terminated polyurethane prepolymer is useful as wound dressing foams for medical applications after foaming and curing through crosslinking of the silane groups; and the polyurethane prepolymers is prepared by the reaction of organic polyisocyanates with polyhydroxy compounds having a functionality of 1.5 to 6 and then further reacted with silane ([0024]-[0050] and claim 1 of prior art) wherein the polyurethane foam is crosslinked via siloxane bonds Si-O-Si and protect wounds by closing out germs or ambient effects ([0022]-[0050] and claim 1 of prior art). 
In light of the foregoing, instant claim 1 is anticipated by Mager. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-8 and 11-12 are rejected under 35 USC 103 as being obvious over Mager et al. (US2009/0018480A1) as applied to instant claim 1 in view of Thiede et al. (US2006/0142529A1).  



Applicant claims including above claim 1 and the below claim  12 filed 10/18/2019:

    PNG
    media_image4.png
    596
    683
    media_image4.png
    Greyscale
 
    PNG
    media_image3.png
    170
    648
    media_image3.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Mager was discussed as noted above with respect to claim 1. 
Specifically, Mager teaches silane-terminated polyurethane prepolymer is useful as wound dressing foams for medical applications after foaming and curing through crosslinking of the silane groups; and the polyurethane prepolymers is prepared by the reaction of organic polyisocyanates with polyhydroxy compounds having a functionality of 1.5 to 6 and then further reacted with e.g., aminosilane ([0024]-[0050] and claim 1 of prior art); that is, the polyurethane prepolymers (A) is obtained by the reaction of organic polyisocyanates with polyhydroxy compounds having a functionality of 1.5 to 6 wherein the suitable polyisocyanates include 1,6-hexamethylene diisocyanate, isophorone diisocyanate, etc. ([0031]) and further reaction with polyester polyol component (C) including di, tri, tetraols such as polyethylene glycols ([0035]-[0036]) and polyether polyols such as polytetramethylene glycol polyethers ([0042]), trimethylolpropane, triethanolamine, glycerol, etc. ([0045]). In addition, the silane-terminated prepolymers are obtainable by reacting polyurethane prepolymers (A) having free isocyanate groups with polyhydroxy compounds (C) and di and/or trialkoxysilane (D) having isocyanate to the silicone atom via alkylene radical ([0024]-[0028]) (instant claims 2-8, and claim 12 (in part). 
However, Mager does not expressly teach separate reaction with several diisocyanate to obtain first and second prepolymers and crosslinkers of instant claim 12. The deficiencies are cured by Thiede. 
Thiede teaches hydrophilic polyurethane polymers derived from a MDI-based isocyanate-terminated prepolymer (title); the prepolymer is the reaction product of a) polyether polyol having a nominal hydroxyl functionality of from 1.6 to 8 b) with at least two diisocyanate mixtures that contains methylene diphenylisocyanate, hexamethylene diisocyanate, isophorone diisocyanate, etc. ([0022], [0026], and claims 1, 6 and 8 of prior art) and further with trimethylolpropane or triethanolamine or glycerol, and diols such as polyoxyethylene glycol (the Examples); the polyether polyol is combined with diol and triol substances or amines ([0023]); it would be advantageous to incorporate a crosslinking agent within the prepolymer to be reacted with the isocyanate/prepolymer composition, and introduction of the cross-linking agent facilitates preparation of foam with attractive mechanical properties and representative crosslinkers include low molecular weight polyols, amines having typically 3 or 4 amine moieties, e.g.,  glycerin, trimethylolpropane, ethylene diamine in an amount of 0.1 to 5% ([0029]). 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from dermatology, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Mager with a mixture of two dissociates of Thiede to achieve the claimed invention.  In Thiede, polyol, mixture of two isocyanates, crosslinking agent are mixed together to get prepolymers. However, the mixing order of the prior art is not the same as the claimed invention. However, one of ordinary skill in the art would have been motivated to do this because the claimed ingredients must be mixed to produce the final composition. The order in which you mix them is irrelevant or insignificant absent unexpected results.  See MPEP 2144.03 IV: “See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).” 
Although Thiede teaches diamine crosslinker and its amount, this prior art does not expressly teach the claimed mol% of crosslinker, and however, the said mol% amount would be optimized or adjusted from the weight % of crosslinker based on the prepolymer, in the absence of criticality for the claimed range. 

Claims 9-10 are rejected under 35 USC 103 as being obvious over Mager et al. (US2009/0018480A1) in view of Thiede et al. (US2006/0142529A1) and further in view of Teffenhart (US4789720A).  
Mager/Thiede were discussed above with respect to claims 1-8 and 11-12. 
However,  Mager/Thiede does not expressly  teach molecular weight of second prepolymer of instant claims  9-10. The deficiency is cured by Teffenhart. 
Teffenhart discloses wound dressing article comprising polyurethane polymer having average molecular weight of from about 10,000 to about 200,000 which overlaps the instant ranges of less than 200,000 or 30,000 to 60,000 and comprising the reaction product of diol blend of alkylene glycol, polyoxyethylene glycols, organic diisocyanate, and water (Example B and claim 1 of prior art) (instant claims 9-10). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the prepolymer of Mager/Thiede with molecular weight (Mw) of polyurethane prepolymer Teffenhart to achieve the claimed invention because depending on the intended purpose (hydrogel polyurethane would dressing) and relationship with used other ingredients of diisocyanate and polyols, crosslinkers and their amounts, reaction time, etc.,  Mw of prepolymer varies,  and Teffenhart discloses overlapping Mw ranges and therefore, instant molecular ranges would be optimized from the standpoint of ordinary artisan’s skill and knowledge. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of copending application No. 17/021794 in view of Thiede et al. (US2006/0142529A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require steps of a)-d)(copending) and a)-c) & e) (instant). Although copending ‘794 does not expressly teach the claimed step d) requiring crosslinking, the deficiency is cured by Thiede. Thiede teaches hydrophilic polyurethane polymers derived from a MDI-based isocyanate-terminate prepolymer (title) and addition of crosslinker facilitates preparation of foam with attractive mechanical properties ([0029]) and therefore there is motivation to further include the crosslinker into the isocyanate-terminated prepolymer in order to achieve the claimed invention. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending ‘794 subject matter.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613